DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koezuka (US 2017/0054029).
Regarding claim 1, Koezuka discloses, in at least figure 8A and related text, a thin film transistor, comprising: 
a substrate (102, [115]); and 
an oxide semiconductor layer (108, [115]), a gate electrode (112, [115]), a gate insulation layer (110, [115]), a source electrode (120a, [118]), and a drain electrode (120b, [118]) that are disposed on the substrate (102, [115]), wherein the oxide semiconductor layer (108, [115]) comprises a channel portion (108i, [115]), a first contact portion (108s, [115]), and 
Regarding claim 8, Koezuka discloses the thin film transistor of claim 1 as described above.
Koezuka further discloses, in at least figure 8A and related text, a buffer layer (104, [150]), wherein the buffer layer (104, [150]) is located on and at least partially protrudes relative to the substrate (102, [115]), and the oxide semiconductor layer (108, [115]) is arranged on the buffer layer (104, [150]).
Regarding claim 9, Koezuka discloses the thin film transistor of claim 8 as described above.
Koezuka further discloses, in at least figure 8A and related text, the buffer layer (104, [150]) comprises a first buffer layer (silicon nitride film, [150]) and a second buffer layer (silicon oxynitride film, [150]) covering the first buffer layer (silicon nitride film, [150]), wherein the oxide semiconductor layer (108, [115]) is arranged on a surface of the second buffer layer (silicon oxynitride film, [150]) away from the first buffer layer (silicon nitride film, [150]).
Regarding claim 10, Koezuka discloses the thin film transistor of claim 9 as described above.

Regarding claim 14, Koezuka discloses the thin film transistor of claim 1 as described above.
Koezuka further discloses, in at least figure 8A and related text, the oxide semiconductor layer (108, [115]) is made from materials comprising indium gallium zinc oxide ([151]).
Regarding claim 15, Koezuka discloses, in at least figure 8A and related text, a display device (the limitation of “a display device” has not patentable weight because it is interpreted as intended use) comprising a thin film transistor, wherein the thin film transistor comprises: 
a substrate (102, [115]); and 
an oxide semiconductor layer (108, [115]), a gate electrode (112, [115]), a gate insulation layer (110, [115]), a source electrode (120a, [118]), and a drain electrode (120b, [118]) that are disposed on the substrate (102, [115]), wherein the oxide semiconductor layer (108, [115]) comprises a channel portion (108i, [115]), a first contact portion (108s, [115]), and a second contact portion (108d, [115]), wherein the source electrode (120a, [118]) is in contact with the first contact portion (108s, [115]), and the drain electrode (120b, [118]) is in contact with the second contact portion (108d, [115]); the channel portion (108i, [115]) at least partially protrudes in a direction away from the substrate (102, [115]), and the gate insulation layer (110, [115]) and the gate electrode (112, [115]) are successively stacked on the channel portion (108i, [115]).

forming, on a substrate (102, [115]), an oxide semiconductor layer (107(108), [115], [128]), wherein a part of the oxide semiconductor layer (107(108), [115], [128]) forms a protrusion in a direction away from the substrate (102, [115]); 
forming, on the oxide semiconductor layer (107(108), [115], [128]), a gate insulation layer (110, [115]) and a gate electrode (112, [115]) successively; 
performing a conductive treatment ([340], [341]) on two opposite ends of the oxide semiconductor layer (107(108), [115], [128]) to form a first contact portion (108s, [115]) and a second contact portion (108d, [115]), wherein the oxide semiconductor layer (107(108), [115], [128]) connected between the first contact portion (108s, [115]) and the second contact portion (108d, [115]) forms a channel portion (108i, [115]), and the channel portion (108i, [115]) at least partially protrudes in a direction away from the substrate (102, [115]); and 
forming, on the oxide semiconductor layer (107(108), [115], [128]), a source electrode (120a, [118]) and a drain electrode (120b, [118]), wherein the source electrode (120a, [118]) is in contact with the first contact portion (108s, [115]) and the drain electrode (120d, [118]) is in contact with the second contact portion (108d, [115]).
Regarding claim 17, Koezuka discloses the manufacturing method of claim 16 as described above.
Koezuka further discloses, in at least figure 8A, 18A-19C, and related text, prior to forming, on the substrate (102, [115]), the oxide semiconductor layer (107(108), [115], [128]), 

Regarding claim 18, Koezuka discloses the manufacturing method of claim 17 as described above.
Koezuka further discloses, in at least figure 8A, 18A-19C, and related text, forming, on the buffer layer (104, [150]), the oxide semiconductor layer (107(108), [115], [128]), wherein a part of the oxide semiconductor layer (107(108), [115], [128]) corresponding to a protrusion of the buffer layer (104, [150]) protrudes in a direction away from the substrate (102, [115]).
Regarding claim 19, Koezuka discloses the manufacturing method of claim 18 as described above.
Koezuka further discloses, in at least figure 8A, 18A-19C, and related text, forming, on the substrate (102, [115]), a protruded first buffer layer (silicon nitride film, [150]); and 
forming, on the protruded first buffer layer (silicon nitride film, [150]) and the substrate (102, [115]), a second buffer layer (silicon oxynitride film, [150]), wherein at least a part of the channel portion (108i, [115]), the second buffer layer (silicon oxynitride film, [150]), and the protruded first buffer layer (silicon nitride film, [150]) are stacked together; and 
forming, on a surface of the second buffer layer (silicon oxynitride film, [150]) away from the protruded first buffer layer (silicon nitride film, [150]), the oxide semiconductor layer (107(108), [115], [128]).
Regarding claim 20, Koezuka discloses the manufacturing method of claim 16 as described above.

forming, on the planarization layer (122, [247]), the source electrode (120a, [118]) and the drain electrode (120b, [118]).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “each of the two second parts is bent from one of the two opposite ends of the first part toward the substrate” in combination with other elements of the base claims 1 and 2.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8-9 and 11 that recite “the first buffer layer and the second buffer layer are made from a same material” in combination with other elements of the base claims 1, 8-9 and 11.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8-9 and 12 that recite “an orthographic projection of the 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8-9 and 13 that recite “an orthographic projection of the second contact portion on the substrate has no overlap with an orthographic projection of the first buffer layer on the substrate” in combination with other elements of the base claims 1, 8-9 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811